Repoht oe Committee in eavor oe Hioholas Staats.
Assembly Chamber, January 28, 1803.
Mr. Peck, from the committee on privileges and elections, to whom was referred the memorial of Nicholas Staats, with the documents *19accompanying the same, reported: That the county of Rensselaer is, by law, eji titled to five members of Assembly; that four persons have been returned by the clerk of said county as duly elected ; that it appears, by a certificate accompanying the memorial, that Nicholas Staats and Arent Yan Dyck had each twelve hundred and seventy-one votes for member of Assembly of said comity at the last election, which numbers were the next highest to the numbers for the persons elected; that at the said election in the town of Schodack, one "William Shafer, then a resident of the town of Kinderhoo'k, in the county of Columbia, voted for the said Arent Yan Dyck for one of the members of the county of Rensselaer, and did not vote for the said Nicholas Staats, and in consequence thereof an equality of votes was produced and the county deprived of a member.
Your committee, from the preceding facts, are of opinion that the interposition of the House will be proper in this case, and that the said Nicholas Staats is entitled to a seat as one of the members of the county of Rensselaer; thereupon,
Resolved, That the consideration thereof be postponed until Tuesday next.
Assembly Journal, 1803, page 28.
Repokt not Agreed to.
Assembly ChambeR, February 1 st, 1803,
Then the House took into consideration the report of the committee of privileges and elections, on the memorial of Nicholas Staats of the county of Reiisselaer, relative to his claim to a seat in this House as a member from the said county; thereupon,
Resolved, That this House do not agree with the said committee in their said report.
Assembly Journal, 1803, page 41.